      Case 20-30149        Doc 68       Filed 02/14/20 Entered 02/14/20 11:14:38                      Desc Main
                                          Document     Page 1 of 3



                         IN THE UNITED STATES BANKRUPTCY COURT
                           WESTERN DISTRICT OF NORTH CAROLINA
                                   CHARLOTTE DIVISION


     IN RE:
                                                                    Chapter 11
     SD-CHARLOTTE, LLC, et al., 1
                                                                    Case No. 20-30149
                               DEBTORS.                             (Joint Administration)




                          NOTICE OF APPEARANCE AND REQUEST FOR
                            SERVICE OF NOTICES AND PLEADINGS

            PLEASE TAKE NOTICE that, pursuant to section 1109(b) of title 11 of the United States

    Code (the “Bankruptcy Code”) and Rule 9010(b) of the Federal Rules of Bankruptcy Procedure

    (the “Bankruptcy Rules”), the law firm of Hull & Chandler, P.A. hereby enters its appearance

    in the above-captioned bankruptcy case (the “Bankruptcy Case”) as counsel for The Merchants

    Company d/b/a Merchants Foodservice (“Merchants”).

            PLEASE TAKE FURTHER NOTICE that, pursuant to Bankruptcy Rules 2002, 3017,

    and 9007, the undersigned requests that copies of all notices, pleadings, and other papers

    required to be served upon the Merchants in the Bankruptcy Case be                         served     upon     the

    following persons, and that such persons be added to the mailing matrix in the Bankruptcy

    Case:
                                     Felton E. Parrish
                                     HULL & CHANDLER, P.A.
                                     1001 Morehead Square Drive, Suite 450
                                     Charlotte, NC 28203
                                     Phone: 704-375-8488
                                     Fax: 704-375-8487
                                     Email: fparrish@lawyercarolina.com




1
 The Debtors, together with the last four digits of each Debtor’s federal tax identification number, are SD-Charlotte,
LLC (7237); RTHT Investments, LLC (2540); SD Restaurant Group, LLC (0331); SD-Missouri, LLC (8294); and
Southern Deli Holdings, LLC (9425).
  Case 20-30149       Doc 68     Filed 02/14/20 Entered 02/14/20 11:14:38             Desc Main
                                   Document     Page 2 of 3




       PLEASE TAKE FURTHER NOTICE that the foregoing request includes not only the

notices and papers referred to in the Bankruptcy Rules set forth above, but also includes, without

limitation, orders and notices of any applications, motions, petitions, pleadings, requests,

complaints or demands, whether formal or informal, whether written or oral, and whether

transmitted or conveyed by mail, delivery, telephone, telegram, telex, telecopier or otherwise

which affect or seek to affect in any way the rights or interests of the Merchants with respect to

the above-captioned debtor.

       Neither this Notice of Appearance, nor any subsequent appearance, pleading, claim or

suit, is intended to waive: (a) the right of the Merchants to have final orders in (i) noncore

matters, or (ii) matters designated for final adjudication in the Bankruptcy Court as a

statutory matter pursuant to 28 U.S.C. § 157(b), but prohibited from proceeding           as   such

pursuant to Article III of the Constitution, entered only after de novo review by a federal

district court judge (and nothing contained herein shall be construed or otherwise deemed to

be a waiver of such right by the Merchants or consent by the Merchants to final adjudication in

the Bankruptcy Court of such matters); (b) the right of the Merchants to have the reference

withdrawn by the federal district court in any matter subject to mandatory or discretional

withdrawal; (c) the right of the Merchants to trial by jury in any proceeding so triable herein or

in any case, controversy, or proceeding related hereto; (d) any objection to the jurisdiction of

this Bankruptcy Court for any purpose other than with respect to this Notice; (e) an election of

remedy; or (f) any other rights, claims, actions, defenses, setoffs, or recoupments to which

the Merchants is or may be entitled under any agreements, in law, or in equity, all of which

rights, claims, actions, defenses, setoffs, and recoupments are expressly reserved.
Case 20-30149   Doc 68   Filed 02/14/20 Entered 02/14/20 11:14:38     Desc Main
                           Document     Page 3 of 3




                             This the 14th day of February 2020.


                             /s/ Felton E. Parrish
                             Felton E. Parrish (N.C. Bar No. 25448)
                             HULL & CHANDLER, P.A.
                             1001 Morehead Square Drive, Suite 450
                             Charlotte, NC 28203
                             Phone: 704-375-8488
                             Fax: 704-512-0525
                             Email: fparrish@lawyercarolina.com

                             Counsel to The Merchants Company d/
                             b/a Merchants Foodservice
